Status under America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2022 has been entered.

Claim interpretation
	The examiner interprets the presently claimed invention as being directed primarily to the invention illustrated in Figures 10A-10H.  The examiner further interprets the claimed elements as those identified annotated Figure 10B below.
	
    PNG
    media_image1.png
    353
    632
    media_image1.png
    Greyscale


Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-33, 35-37 and 59-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 3, it is unclear how the previously claimed “inflow opening”, “fluid pathway” and “orifice” relate to the claimed “handpiece.”  More particularly, it should be made reasonably clear that the “inflow opening”, “fluid pathway” and “orifice” are all part of the handpiece and not distinct independent elements from the handpiece.
	In claim 6, it is unclear how the further claimed element “a pressure wave generator” relates to the previously claimed elements.  More particularly it appears that the “pressure wave generator” is actually the previously claimed “orifice.”
	In claim 35, it is unclear how the “inflow opening” relates to the previously claimed “pressure wave generator” – the same element appears to be claimed as two separate elements having different names.
In claim 59, it is unclear how the further claimed element “a pressure wave generator” relates to the previously claimed elements.  More particularly it appears that the “pressure wave generator” is actually the previously claimed “orifice.”

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-4, 6, 9, 27, 28, 30, 31, 58, 64-68 and 70 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pond (US 2005/0170312)
Pond discloses in Figure 8 an enclosure 14 having amounting surface configured to be mounted against a tooth surface.  The enclosure includes an access opening formed at the bottom distal end of the enclosure 14 (See Figure 8) and an outflow opening 22.   Pond further discloses a fluid pathway (tubing connected to an inflow opening orifice in lid 16 - Figure 8) wherein the “inflow opening” is formed at the distal end of the “fluid pathway”.  In regard to claim 3 elements 10, 66 and 70 (Figure 1) meet the broad “handpiece” limitation.   In regard to claims 6, 9, turning on and off the flow from supply 20 would create pressure waves.  In regard to claims 27 and 28, the Pond device is capable of delivering substantially gas-free liquid.

    PNG
    media_image2.png
    350
    573
    media_image2.png
    Greyscale


In response to the rejection based on Pond, applicant amended claims 2 and 58 to require that the inflow opening comprises an orifice that is exposed to the chamber and positioned closer to the proximal end of the chamber than to the access opening at the distal end.     The examiner is in agreement that the amendment distinguishes the claimed “inflow opening” identified in the earlier office action as 48, 54 of Pond, however, the claims are of such breadth that other structures of Pond may be identified as the claimed “inflow opening.”  More particularly, as set forth above the end opening/orifice connected to cap 16 as identified above may be interpreted as the broadly claimed “inflow opening” thereby anticipating the above identified claims.

Claims 2-4, 6-10, 12-17, 20, 21, 24, 26-28, 30-32, 34, 35, 37-41, 43-46, 49, 50, 53 and 55-70 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harrel (US 5,547,376).
Harrel discloses an apparatus (Figure 1, 4) for treating a tooth 50 comprising an enclosure 10 having a mounting surface 32 configured to be positioned against tooth 50.  The enclosure 10 includes a chamber capable of being filled with fluid during operation, an access opening positioned against the tooth (Figure 4) and is capable of being positioned adjacent to (or over) an opening to the interior of the tooth.  The Harrel device further includes an inflow opening/orifice 54 disposed at the end of fluid pathway 12.  The Harrel device further includes an outlet opening 38 that permits organic material and liquid to be evacuated.   In regard to the limitation that the orifice is positioned closer to the proximal end of the chamber than the access opening, Harrel indicates that the fluid pathway/nozzle 12 is frictionally fitted in bore 34 of the attachment body 22 (column 4, lines 32-34) allowing for adjustment of the inflow orifice such that it is closer to the proximal end of the chamber/enclosure than the distal end/access opening of the chamber.  See the annotated Figure below.

    PNG
    media_image3.png
    354
    529
    media_image3.png
    Greyscale

In regard to claim 3, note further the Harrel handpiece 14 and cap structure 10 supported at a distal portion of the handpiece.  In regard to claim 6, note pressure wave generator 18 (note particularly column 3, line 66 – column 4, line 2; “the nozzle 12 includes an outer tube carrying a water stream that is agitated by ultrasonic vibrations to provide a cavitation function to facilitate cleaning of the surface”).  In regard to claim 8, the ultrasonically vibrated nozzle 12 forms the claimed “elongate member.”  In regard to claim 10, the Harrel ultrasonic range is well within the broadly claimed 1Hz to “about 10 MHz.”  In regard to claims 12, 14-17, 44 the fluid flowing out of the Harrel nozzle 12 would inherently create “an energy beam”/jet having an axis and at least partially a coherent/collimated form.  In regard to claim 24, it is implicit in the Harrel device that there would be an on/off switch.  In regard to claims 27 and 28, 55, 56, 65, 66, the Kelly device is capable of delivering substantially gas-free liquid.  In regard to the limitations in claims 31, 57 and 67 directed to the “root canal” with which the claimed apparatus is intended to be used, it is noted that the Harrel device is illustrated as being sized such that it is capable of being used to clean the interior surfaces of a root canal – the intended use of the claimed “apparatus” fails to impose an objectively ascertainable structural distinction from the device disclosed by Harrel.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 5, 10, 11, 15-19, 21- 23, 25, 29, 33, 36, 41, 42, 44-48, 51, 52 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrel (US 5,547,376).
In regard to claim 5, one of ordinary skill in the art would have found it obvious at the time of applicant’s invention to have provided a plurality of Harrel caps 10 so that a plurality of teeth/patients could be treated.  In regard to claims 10, 11, 22, 23, 41, 42, 51, 52, Harrel doesn’t appear to disclose the particular ultrasonic frequency or power level, however, one of ordinary skill in the art would have found it obvious to have operated the Harrel system with the very large range of parameters claimed.  In regard to claims 15-19, 44-48 Harrel does not explicitly appear to disclose whether the jet/stream (column 3, line 67) is coherent/collimated, however, one of ordinary skill in the art would have readily recognized the use of such a uniform jet in order to facilitate the cleaning of the surface at which the jet is directed.  In regard to claim 25, 54 one of ordinary skill in the art would have found it obvious to have pulsed the cleaning jet/stream of Harrel in order to more effectively clean the tooth.  In regard to claims 29 and 36, Harrel does not appear to expressly disclose a pump for delivering fluid from fluid supply source 20, one of ordinary skill in the art, however, would have found the use of such a conventional prior art device to have been obvious in order to move the fluid from the supply source.  In regard to claim 33,  Harrel does not appear to disclose the specifics of the ultrasonic 18 wave energy generation, however, one of ordinary skill in the art would have readily the recognized the conventional use of a conventional piezoelectric transducer to have been obvious at the time of applicant’s invention.


Rejections Based on Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
Claims 1-46 of U.S. Patent No. 8,753,121, 
Although the claims at issue are not identical, they are not patentably distinct from each other because the currently pending claims are broader obvious variations of the previously patented claims of ‘121.  For example claim 14 of ‘121, sets forth the enclosure that is to be filled with liquid through which and energy wave is propagated for cleaning matter from root canals.   Patented claims 1 and 15 set forth the introduction of a high speed jet into the chamber enclosure’s chamber which would inherently require an inflow opening/orifice.  The present claims are an obvious variation of that previously patented and are not patentably distinct.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712